Citation Nr: 0610781	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-18 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to August 
1973, and served in the Reserves prior to and subsequent to 
that time.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

A February 2005 Board decision denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to a 
December 2005 Order granting a November 2005 Joint Motion for 
Remand (Joint Motion), the veteran's appeal has been remanded 
to the Board.

In March 2006, the veteran's appointed representative, 
Barbara Scott Girard, Esq., filed a motion to withdraw from 
representation.  As Ms. Girard's motion has been found to 
meet the requirements of 38 C.F.R. § 20.608 for withdrawing 
representation, her motion to withdraw as the veteran's 
appointed representative in this case is granted.  See 
38 C.F.R. §§ 20.608, 20.1304 (2005).

A letter was sent to the veteran and her attorney on December 
20, 2005, in which she was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of her appeal prior to the Board's readjudication.  A letter 
was received from the veteran's new attorney, Virginia A. 
Girard-Brady, Esq., in March 2006, enclosing statements by 
the veteran and members of her family, and a form from the 
veteran waiving her right to have her case be remanded to the 
RO for review of the evidence submitted.

The veteran's appeal is remanded to the RO via the Appeals 
Management Center in Washington, D.C.  




REMAND

The provisions of 38 C.F.R. § 3.304(f)(3) provide for claims 
based on personal assault, and detail the method of 
developing such cases.  38 C.F.R. § 3.304(f)(3) (2005).  By 
letters in May 2002, the veteran was notified of how to 
substantiate her claim for service connection based on 
personal assault.

The November 2005 Joint Motion found that VA failed to assist 
the veteran in obtaining all of the information pertinent to 
her claim for service connection for PTSD.  Specifically, it 
was noted that the veteran had reported to D. R., a Nurse 
Recruiter, the details of the alleged sexual harassment and 
assault she experienced in 1973.  Because D. R. knew the 
veteran prior to and for the duration of the veteran's active 
service, and the veteran stated that D. R. is the only person 
in which she confided the details of her sexual harassment 
and assault, the Joint Motion found that VA failed its duty 
to assist the veteran by not obtaining a statement from D. R. 
to corroborate the veteran's claimed stressors.  

The Joint Motion stated that VA "should have assisted the 
veteran in attempting to contact [D. R.] in order to enable 
her to corroborate her claimed stressors."  As noted above, 
by letters dated in May 2002, VA notified the veteran of the 
evidence necessary to substantiate her claim for service 
connection based on personal assault.  The veteran was 
notified that she could submit any information that she felt 
was important and might help to support her claim.  The 
veteran was further notified that if she "confided in a 
roommate, family member, chaplain, clergy or fellow service 
person, you may want to ask them for a statement concerning 
their knowledge of the incident(s)."  The veteran was 
notified of where to write or telephone if she needed 
assistance.  

AS A FEDERAL AGENCY THAT IS REQUIRED BY LAW TO ENFORCE THE 
PRIVACY ACT, VA IS OBLIGED TO PROTECT THE PRIVACY OF 
VETERANS' PERSONAL INFORMATION.  THEREFORE, VA CANNOT RELEASE 
PERSONAL INFORMATION ABOUT A VETERAN IN OUR RECORDS SYSTEM 
WITHOUT THAT PERSON'S PERMISSION.  NO WHERE IN THE CLAIMS 
FILE DID THE VETERAN ASK FOR ASSISTANCE IN LOCATING D. R. OR 
GIVE VA PERMISSION TO CONTACT D. R. REGARDING HER CLAIM.  NO 
WHERE IN THE CLAIMS FILE HAS D. R. GIVEN VA PERMISSION TO 
DIVULGE HER WHEREABOUTS TO THE VETERAN.  FOR VA TO HAVE 
PROCEEDED IN SUCH A MANNER AS THAT OUTLINED BY THE JOINT 
MOTION AND ORDERED BY THE COURT WOULD HAVE BEEN IN VIOLATION 
OF THE PRIVACY ACT THAT VA IS REQUIRED BY LAW TO ENFORCE.  

Nevertheless, Board is obligated by law to ensure that the RO 
complies with the Court's directives.  The Court has stated 
that compliance by the Board or RO is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, based on the Order by the Court, the Board has 
no option but to remand this case for the following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet.App. March 3, 
2006). 

2.  The RO must contact the veteran, and 
inform her that she may submit a request 
letter to D. R. via the RO.  This request 
letter must be written to the attention of 
D. R., and must be placed inside an 
unsealed, stamped, envelope.  This 
envelope, and a cover letter explaining 
the purpose of the request letter, 
including as much identifying information 
about D. R. as possible, shall be placed 
inside an additional envelope and mailed 
to the RO.  

3.  Once the RO receives the veteran's 
request letter, the RO must make all 
reasonable attempts to forward this letter 
to D. R.  If D. R. has filed a claim with 
VA, and VA has an address on record, the 
RO must forward the veteran's request 
letter to D. R.  The veteran is hereby 
notified that if D. R. receives her note, 
it is then up to D. R. to contact her.  
The RO must ensure that D. R.'s contact 
information is not disclosed to the 
veteran, her attorney, or any other person 
outside VA, unless D. R. expressly 
consents, in writing, to the same.

4.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to locate D. R. through VA systems 
and to relay the veteran's request letter 
to D. R., the RO is unable to do so, the 
RO must notify the veteran and her 
attorney of such fact.  Again, any contact 
information regarding D. R. must not be 
disclosed outside VA without D. R.'s 
express written consent.  The veteran and 
her attorney must then be given an 
opportunity to respond.

5.  When the above development has been 
completed, the claim must be 
readjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
her attorney.  After they have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

